EXHIBIT 3.1 LENCO MOBILE INC. CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES A CONVERTIBLE PREFERRED STOCK PURSUANT TO SECTION GENERAL CORPORATION LAW OF THE STATE OF DELAWARE * The undersigned, Michael Levinsohn and Thomas Banks, do hereby certify that: 1. They are the chief executive officer and secretary, respectively, of Lenco Mobile Inc., a Delaware corporation (the “Corporation”). 2. The Corporation filed a Certificate of Designation of Preferences, Rights and Limitations of Series A Convertible Preferred Stock with the Delaware Secretary of State on September 22, 2010 (the “Series A Certificate of Designation”) and has since issued 107,500 shares of the Series A Convertible Preferred Stock authorized by such Series A Certificate of Designation. 3. The Corporation’s board of directors adopted the following resolutions amending the Series A Certificate of Designation: RESOLVED, that the references to “107,500”in the third recital on the first page of the Series A Certificate of Designation and Section 2 of the Series A Certificate of Designation be, and hereby are, deleted and replaced with “207,500.” RESOLVED, that the references to “$0.25” in Subsections (a) and (b) of Section 7 of the Series A Certificate of Designation be, and hereby are, deleted and replaced with “$0.20.” 4. The holders of all of the 107,500 issued and outstanding Series A Convertible Preferred Stock have approved and adopted the foregoing amendment to the Series A Certificate of Designation in accordance with the requirements of the Series A Certificate of Designation. [SIGNATURES FOLLOW ON THE NEXT PAGE] IN WITNESS WHEREOF, the undersigned have executed this Certificate of Amendment to the Certificate of Designation of Preferences, Rights and Limitations this 23rd day of December, 2011. /s/ Michael Levinsohn /s/ Thomas Banks Michael Levinsohn Thomas Banks Chief Executive Officer Secretary [SIGNATURE PAGE TO THE CERTIFICATE OF AMENDMENT TO THE SERIES A CERTIFICATE OF DESIGNATION] 2
